Citation Nr: 1039154	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  06-20 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a higher initial evaluation for bowel urgency 
with incontinence with rash associated with history of prostate 
cancer status post radiation therapy with urinary and fecal urge 
incontinence requiring pads, currently evaluated as 10 percent 
disabling.  

2.  Entitlement to a higher initial evaluation for chilblains, 
right foot, with onychomycosis, tinea pedis, and ringworm, 
currently evaluated as 20 percent disabling.

3.  Entitlement to a higher initial evaluation for chilblains, 
left foot, with onychomycosis, tinea pedis, and ringworm, 
currently evaluated as 20 percent disabling.

4.  Whether new and material evidence has been received to reopen 
the claim for service connection for hearing loss disability, and 
if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968 and 
from September 1972 to September 1974.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from January 2004 and March 2008 rating decisions by a 
Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issue of service connection on the merits for bilateral 
hearing loss disability is  addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has occasional involuntary bowel movements, 
necessitating wearing of pads; he did not have extensive leakage 
and fairly frequent involuntary bowel movements.

2.  Prior to February 17, 2010, the Veteran's left and right foot 
chilblains disabilities produced cold sensitivity plus nail 
abnormalities and color changes.

3.  From February 17, 2010, the Veteran's left and right foot 
chilblains disabilities have not produced two or more of the 
following:  tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, X-ray abnormalities 
(osteoporosis, subarticular punches out lesions, or 
osteoarthritis). 

4.  The RO denied service connection for bilateral hearing loss 
disability in August 1992.  The Veteran did not appeal.

5.  Since the final August 1992 decision, evidence relating to an 
unestablished fact necessary to substantiate the claim and 
raising a reasonable possibility of substantiating the claim has 
been received.  


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating (but no higher) for 
bowel urgency and incontinence with rash associated with history 
of prostate cancer status post radiation therapy with urinary and 
fecal urge incontinence requiring pads have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic 
Code 7399-7332 (2010).

2.  The criteria for a 30 percent rating (but no higher) for 
chilblains, right foot, with onychomycosis, tinea pedis, and 
ringworm, prior to February 17, 2010, are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 
7122 (2010).

3.  The criteria for a disability rating in excess of 20 percent 
for chilblains, right foot, with onychomycosis, tinea pedis, and 
ringworm, from February 17, 2010, are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 
7122 (2010).

4.  The criteria for a 30 percent rating (but no higher) for 
chilblains, left foot, with onychomycosis, tinea pedis, and 
ringworm, prior to February 17, 2010, are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 
7122 (2010).

5.  The criteria for a disability rating in excess of 20 percent 
for chilblains, left foot, with onychomycosis, tinea pedis, and 
ringworm, from February 17, 2010, are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 
7122 (2010).

6.  The August 1992 RO decision denying service connection for 
bilateral hearing loss disability is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2010).

7.  The criteria to reopen the claim for service connection for 
bilateral hearing loss disability based on new and material 
evidence are met.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Higher ratings

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was provided notice for the chilblains claim in June 
2003, for hearing loss in July 2007, and for the bowel urgency 
claim in December 2009.  Any notice timing or notice deficiency 
error is harmless, as service connection has been granted.  The 
Court has held that, "once a decision awarding service 
connection, a disability rating, and an effective date has been 
made, section 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has already 
been substantiated."  In this case, the claims for service 
connection for chilblains and bowel urgency were granted and the 
issues on appeal are the initial ratings to be assigned on the 
grant of service connection.  The United States Court of Appeals 
of the Federal Circuit has held that once the underlying claim is 
granted, further notice as to downstream questions, such as the 
effective date, is not required.  See Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007).  

The Board also notes that the July 2007 notice letter in 
connection with the request to reopen the hearing loss claim met 
the requirements set forth in Kent v. Nicholson, 20 Vet. App. 1 
(2006).

VA also has a duty to assist a claimant under the VCAA.  VA has 
obtained service treatment records; assisted the Veteran in 
obtaining evidence; afforded the Veteran examinations in 2003, 
2008, and 2010; obtained medical information as to severity of 
disabilities; and afforded the Veteran the opportunity to give 
testimony before the Board.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file; and the Veteran has 
not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 contains 
the rating schedule.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In Fenderson v. West, 12 Vet. App. 119 (1999), and in Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court discussed the 
concept of the "staging" of ratings, finding that in cases where 
an initially assigned disability evaluation or an increased 
rating has been disagreed with, it was possible for a Veteran to 
be awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.  The Board 
concludes that the disabilities have significantly changed and 
that staged ratings are warranted.

Bowel disorder

The Veteran seeks a higher rating than the initial 10 percent 
assigned by the RO under Diagnostic Code 7399-7332.  Diagnostic 
Code 7322 provides:  Rectum and anus, impairment of sphincter 
control:  Complete loss of sphincter control, 100.  Extensive 
leakage and fairly frequent involuntary bowel movements, 60 
percent.  Occasional involuntary bowel movements, necessitating 
wearing of pads, 30.  Constant slight, or occasional moderate 
leakage, 10.  Healed or slight, without leakage, 0. 

On VA examination in July 2008, the Veteran stated that he had 
occasional bowel incontinence with bowel movements.  Sometimes 
they were little; sometimes he would have a significant amount of 
stool leakage.  His rectal area was macerated and he had normal 
sphincter tone.  

In September 2008, the Veteran  stated that he would wear pads if 
he went out in public.  In May 2009, the Veteran stated that his 
bowel urgency was much worse than the VA examiner stated, and he 
indicated that it causes him to wear adult diapers.  

On VA examination on July 21, 2010, the Veteran reported that he 
wore diapers.  He further reported that fecal incontinence now 
only consisted of a small volume of leakage of feces following a 
bowel movement.  He did not have continuous leakage.  Examination 
revealed a normal anus and rectal wall.  

The Board believes it significant that the Veteran has reported 
the need to wear adult diapers which are changed several times a 
day.  Although recent evidence suggests that there may have been 
some improvement in terms of leakage, the Board views the 
continuing need to wear pads as sufficient to meet the criteria 
for a 30 percent rating.  In sum, the record persuasively shows 
that the Veteran has occasional involuntary bowel movements, 
necessitating wearing of pads.  However, the preponderance of the 
evidence does not show extensive leakage and fairly frequent 
involuntary bowel movements, which would be required for the next 
higher 60 percent rating.  

The possibility of extraschedular ratings has been considered.  
However, the service-connected disability does not present such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  The symptoms associated with the Veteran's 
disability appear to fit squarely within the applicable rating 
criteria.  As such, extraschedular consideration is not 
warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Chilblains

The Veteran seeks higher initial ratings than the 20 percent 
ratings assigned for his service-connected left and right foot 
chilblains disabilities, which are rated under Diagnostic Code 
7122.  In August 2004, he indicated that he has tissue loss 
routinely.  The only way to keep his skin from peeling or 
breaking open sores is to not go outside.  He has nail 
abnormalities consisting of onychomycosis, and color changes.  
His feet go from white to deep purple.  He also has locally 
impaired sensation.  Some parts are numb while others are 
extremely painful.  He has subarticular punched out lesions if 
his feet get wet and cold.  

Diagnostic Code 7122 provides:  

Cold injury residuals:  With the following in affected parts:

Arthralgia or other pain, numbness, or cold sensitivity plus two 
or more of the following:  tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, X-ray 
abnormalities (osteoporosis, subarticular punched out lesions, or 
osteoarthritis), 30 percent.  

Arthralgia or other pain, numbness, or cold sensitivity plus 
tissue loss, nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, or X-ray abnormalities ((osteoporosis, 
subarticular punched out lesions, or osteoarthritis), 10 percent.  

On VA examination in July 2003, the Veteran stated that he would 
get fungus and scaling.  His feet had a slightly white color and 
were cool to touch.  There were purplish papules on his toes.  He 
possibly had some onychomycosis on one toe.  

On VA examination on February 17, 2010, the Veteran stated that 
if his feet got cold, they would turn white, then red, then 
purple and black.  He had developed a black spot about 3 months 
before the examination.  Examination revealed his feet to be 
pink, warm, and dry, but there was a 2 mm deep purple punctate 
lesion of the right distal tuft of the second toe consistent with 
a healing pernio lesion.  His toes were otherwise normal.  

The results of the July 2003 VA examination warrant a 30 percent 
rating.  The examination showed cold sensitivity plus nail 
abnormalities and color changes.  However, the February 2010 
examination showed improvement.  The Veteran did not have two or 
more of the following:  tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities.  In fact, his feet were pink, warm, and dry, and 
other than what was described above, his toes were normal.  
Accordingly, the rating should be no more than 20 percent from 
February 17, 2010, the date of the February 2010 VA examination.  

While the Veteran has asserted that he has subarticular punched 
out lesions if his feet get wet or cold, he is not qualified to 
indicate that he has had punched out lesions documented by X-ray, 
see Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992), and 
Grottveit v. Derwinski, 5 Vet. App. 91, 93 (1993), and he has not 
asserted that a qualified health care provider has X-rayed him 
and told him that this is the case.  

The 30 percent rating assigned for part of the rating period is 
the highest schedular rating under Diagnostic Code 7122.  The 
possibility of extraschedular ratings has been considered.  
However, the service-connected disability does not present such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  The symptoms associated with the Veteran's 
disability appear to fit squarely within the applicable rating 
criteria.  As such, extraschedular consideration is not 
warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Service connection for hearing loss

The RO denied first denied service connection for hearing loss in 
August 1985; the Veteran did not appeal, and that determination 
became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  
The Veteran subsequently submitted new and material evidence to 
reopen the claim, but the RO denied on the merits in an August 
1992 decision.  Again, the Veteran did not appeal.  The August 
1992 decision also became final.  

Claims are to be reopened when new and material evidence is 
submitted.  38 U.S.C.A. § 5108 (West 2002).  Applicable 38 C.F.R. 
§ 3.156 provides that new evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material evidence 
means existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.  

The August 1992 rating decision appears to have been based on 
evidence showing that the Veteran entered service with a 
preexisting right ear hearing loss.  A July 1967 service 
treatment report includes a comment after an audiological 
examination that the hearing loss had not been aggravated by 
duty.  Service treatment records otherwise show that left ear 
hearing acuity was within normal limits at entry into service, 
and did not meet the criteria for left ear hearing loss 
disability during service.  

The evidence submitted since the August 1992 rating decision 
includes a March 2007 VA audiometric report which shows that the 
Veteran now has left ear hearing loss disability.  This is new 
and material evidence since it relates to a fact unestablished at 
the time of the August 1992 rating decision.  The Board concludes 
that new and material evidence has been received to reopen the 
claim for service connection for hearing loss disability.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  Remand is required 
to assist the Veteran with his claim prior to a final decision on 
this claim.  


ORDER

The appeal is granted in part (subject to laws and regulations 
applicable to payment of VA monetary benefits) and denied in part 
as follows:

A 30 percent rating for bowel urgency and incontinence with rash 
associated with history of prostate cancer status post radiation 
therapy with urinary and fecal urge incontinence requiring pads 
is warranted.  A 30 percent rating for chilblains, right foot, 
with onychomycosis, tinea pedis, and ringworm is warranted, prior 
to February 17, 2010.  A 30 percent rating for chilblains, left 
foot, with onychomycosis, tinea pedis, and ringworm is warranted, 
prior to February 17, 2010.  New and material evidence has been 
received to reopen the claim of service connection for bilateral 
hearing loss. 

A disability rating in excess of 20 percent for chilblains, right 
foot, with onychomycosis, tinea pedis, and ringworm is not 
warranted from February 17, 2010. A disability rating in excess 
of 20 percent for chilblains, left foot, with onychomycosis, 
tinea pedis, and ringworm is not warranted from February 17, 
2010.

REMAND

The Veteran served in combat as reflected by his Purple Heart 
award, and he has alleged that his current hearing loss 
disability was caused by a Vietcong land mine going off 3-4 feet 
from him.  As the claim has been reopened, an examination is 
necessary to assist the Veteran.  38 C.F.R. § 3.159; McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should schedule the Veteran for 
a VA audiological examination to address 
the nature and etiology of his hearing 
loss disability.  It is imperative that 
the claims file be made available to the 
examiner for review in connection with the 
examination.  After examining the Veteran 
and reviewing the record, to specifically 
include service treatment records and 
audiological examination reports, the 
examiner should respond to the following:

     a)  With regard to the right ear, was 
there a decrease in hearing acuity during 
the Veteran's active duty service?

     b)  With regard to the left ear, was 
hearing loss manifested during service?

     c)  With regard to the left ear, was 
there a decrease in hearing acuity during 
service, even if hearing loss disability 
of the left ear (as defined by regulation) 
was not shown at that time?

The examiner should provide a rationale 
for the opinion.

2.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection is 
warranted for bilateral hearing loss 
disability.  The Veteran and his 
representative should be furnished a 
supplemental statement of the case 
addressing any issue which remains denied.  
After they are afforded an opportunity to 
respond, the case should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


